DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (United States Patent Application Publication US 2012/0120020 A1), hereinafter referenced as Lee.
	Regarding Claim 1, Lee discloses “A display panel” (Figure 1 and Paragraph [0052], Lines 1 – 3), “comprising: a base substrate” (Figure 1, Item 20 ‘lower substrate’), “and a touch function layer on the base substrate” (Figure 1, Item 30, and Paragraph [0015], Line 1 – 4 (Notice that position or touch detection lines on substrate 30 form a 
Regarding Claim 2, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein the display panel comprises a first display region and a second display region different from the first display region, the second display region comprises the plurality of light transmitting regions and the plurality of pixel cell regions” (Figures 2 and 7 (Notice that when visualizing a center dividing line from top to bottom of Figure 7, a first display region or area and second display region or area are created, where the first display region to the left of said line is different from the second 
Regarding Claim 4, Lee discloses everything claimed as applied above (See Claim 2). In addition, Lee discloses “wherein the display panel comprises first trace regions extending in a first direction” (Figure 7, Items 29 (Notice that data lines 29 provide first trace regions extending in a first top to bottom direction.)), “and second trace regions extending in a second direction” (Figure 7, Items 27 (Notice that gate lines 27 provide second trace regions extending in a second left to right direction.)), “each first trace region is located between adjacent pixel cell regions in the first direction” (Figure 7 (Notice that a portion of each first trace region 29 is located between adjacent pixel cell regions in the first top to bottom direction.)), “each second trace region is located between adjacent pixel cell regions in the second direction” (Figure 7 (Notice that a portion of each second trace region 27 is located between adjacent pixel cell regions in the second left to right  direction.)), “and the first direction and the second direction intersect each other” (Figure 7 (Notice the first top to bottom direction intersects the second left or right direction.)), “first slits exist between two adjacent first traces in each first trace region” (Figure 7 (Notice that slits or areas between adjacent traces 29 and parallel to traces 29 form in the first trace region.)), “and second slits exist between two adjacent second traces in each second trace region” (Figure 7 (Notice that slits or areas between adjacent traces 27 and parallel to traces 27 form in the second trace region.)), “and the orthographic projection of the touch function layer on the base substrate covers an orthographic projection of the first slits and the second slits on the base substrate” (Figure 7 (Notice that for slits or 
Regarding Claim 6, Lee discloses everything claimed as applied above (See Claim 4). In addition, Lee discloses “wherein the touch function layer comprises a plurality of first touch electrodes extending substantially in the first direction” (Figure 7, Item 50 ‘conductive pad’ (Notice that plural conductive pads 50 provide plural first touch electrodes extending substantially in the first top to bottom direction.)), “and a plurality of second touch electrodes extending substantially in the second direction” (Figure 7, Item 50 ‘conductive pad’ (Notice that plural conductive pads 50 provide plural second touch electrodes extending substantially in the second left to right direction.)), “the fact that the orthographic projection of the touch function layer on the base substrate covers an orthographic projection of the first slits and the second slits on the base substrate refers to: an orthographic projection of the first touch electrodes on the base substrate covers 
Regarding Claim 12, Lee discloses everything claimed as applied above (See Claim 6). In addition, Lee discloses “wherein an area of an orthographic projection of the plurality of first touch electrodes of the touch function layer on the base substrate is greater than or equal to an area of an orthographic projection of the first trace regions on the base substrate” (Figure 5 and 7 (Notice the conductive pad 50 of Figure 5 which forms a first touch electrode is shown and described in Paragraph [0089], Lines 6 – 8 as have as wide as possible area, where the orthographic projection of said area is greater than the area of the orthographic projection of first trace regions 29 on the base substrate.)), “an area of an orthographic projection of the plurality of second touch electrodes of the touch function layer on the base substrate is greater than or equal to an area of an orthographic projection of the second trace regions on the base substrate” (Figure 5 and 7 (Notice the conductive pad 50 of Figure 5 which forms a second touch electrode is shown and described in Paragraph [0089], Lines 6 – 8 as have as wide as possible area, where the orthographic projection of said area is greater than the area of the orthographic projection of second trace regions 27 on the base substrate.)),
Claim 13, Lee discloses everything claimed as applied above (See Claim 2). In addition, Lee discloses “wherein the second display region is a multiplexing region for imaging and displaying” (Figures 2 and 7 (Notice that the second display region to the left with pixels performs the combination of elements or multiplexing of making images or imaging data and displaying said data.))
Regarding Claim 15, Lee discloses everything claimed as applied above (See Claim 1). In addition, Lee discloses “wherein display panel is a flexible display panel” (Figure 1 and 2 (Notice that the elements of the display panel have flexibility that is governed by the elastic modulus property of each constituent material.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei et al. (United States Patent Application Publication US 2020/0379295 A1), hereinafter referenced as Wei.
Regarding Claim 16, Lee discloses “A display device” (Figure 1 and Paragraph [0052], Lines 1 – 3), “comprising: the display panel according to claim 2” (See the application of Lee to Claim 2 above.)). However, Lee fails to explicitly disclose “a sensor disposed at a position corresponding to the second display region of the display panel and on a side of the base substrate away from a light exit side of the display panel, wherein the sensor has a photosensitive surface which faces the display panel”.
In a similar field of endeavor, Wei teaches a front camera (Figure 4, Item ‘Front camera’) as a sensor positioned at a portion of display panel or component 12 and on the side of a base glass or substrate 19 that is away from the light exit side of cover glass 11, where the photosensitive surface of the camera faces display panel or component 12.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a sensor disposed at a position corresponding to the second display region of the display panel and on a side of the base substrate away from a light exit side of the display panel, wherein the sensor has a photosensitive surface which faces the display panel” because one having ordinary skill in the art would want to prevent reduction of a screen-to-body ratio (Wei, Paragraph [0003], Lines 1 – 4).



Allowable Subject Matter
Claims 3, 5, 7 - 11, and 14 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for reasoning set forth in the Office Action mailed October 27, 2021.

Response to Applicant Arguments and Amendments
	Applicants arguments and amendments filed January 26, 2022 have been fully considered.
	First, the Examiner disagrees that - - Lee fails to disclose or suggest the limitation “wherein the display panel comprises a plurality of light transmitting regions and a
plurality of pixel cell regions” - - (REMARKS, Pages 6 – 7 (Last line of Page 6 through the second line of Page 7 (Line reference made by all written lines excluding blank lines)). The Examiner disagrees because of the description of the pixel portions and touch cell regions given above in the rejection of Claim 1.
	Second, the Examiner disagrees that “the wirings D1, D2 of the touch function layer do not cover the slits between wiring connecting the adjacent pixel cells” (REMARKS, Page 7, Lines 7 – 8 (Line reference made by all written lines excluding blank lines). The Examiner disagrees because of the description of the wirings D1 and D2 and said wirings relative positions to slits between traces 29 given above in the rejection of Claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        February 12, 2022